Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1 drawn to a viral genome comprising a sequence that binds TLR9, but does not trigger TLR9.
Group II, claims 2-8, 10, 11, 15-19, 24, 91 drawn to a viral genome that comprises SEQ ID NO:1.
Group III, claims 45, drawn to a method of treating a mammal.
Group IV, claims 74, drawn to a method of producing a recombinant viral genome.
Group V, claims 75, drawn to a nucleic acid vector.
Group VI, claims 92, drawn to a recombinant viral genome.

The inventions listed as Groups I-VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The inventions are drawn to multiple methods and multiple products, therefore as per 37 CFR § 1.475(a)-(d), 
37 CFR § 1.475 Unity of invention before the International Searching Authority, the International Preliminary Examining Authority and during the national stage.

(a)     An international and a national stage application shall relate to one invention only
or to a group of inventions so linked as to form a single general inventive concept
(“requirement of unity of invention”). Where a group of inventions is claimed in an
application, the requirement of unity of invention shall be fulfilled only when there is
a technical relationship among those inventions involving one or more of the same
or corresponding special technical features. The expression “special technical
features” shall mean those technical features that define a contribution which each
of the claimed inventions, considered as a whole, makes over the prior art.

(b)     An international or a national stage application containing claims to different
categories of invention will be considered to have unity of invention if the claims
are drawn only to one of the following combinations of categories:

(1)    A product and a process specially adapted for the manufacture of said
product; or
(2)     A product and process of use of said product; or
(3)     A product, a process specially adapted for the manufacture of the said
product, and a use of the said product; or
(4)     A process and an apparatus or means specifically designed for carrying out
the said process; or
(5)     A product, a process specially adapted for the manufacture of the said
product, and an apparatus or means specifically designed for carrying out the
said process.

(c)     If an application contains claims to more or less than one of the combinations of
categories of invention set forth in paragraph (b) of this section, unity of invention
might not be present.

(d)     If multiple products, processes of manufacture or uses are claimed, the first
invention of the category first mentioned in the claims of the application and the
first recited invention of each of the other categories related thereto will be
considered as the main invention in the claims, see PCT Article 17(3)(a) and §
1.476(c).

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled 
	The special technical feature is drawn to nucleic acid molecule comprising a viral genome covalently linked to an inhibitory nucleic acid sequence which binds to TLR9 but does not trigger TLR9 activation.  Kandimalla et al. (US2014/0004100) teach nucleic acid vector (a DNA vector; paragraph (0118]) comprising at least one nucleic acid sequence capable of inhibiting TLR9-mediated inflammation (comprising an immune regulator oligonucleotide that inhibits TLR9-mediated inflammation; abstract; paragraphs (0020), (0047), (0118); claim 1).  Additionally, Kandamalla et al. indicate that the TRL9 inhibitory sequence can be combined with a gene therapy vector (parag. 0108).  A person of ordinary skill in the art would understand that such a combination can include integration into a viral genome of a gene therapy vector.  Accordingly, this technical feature lacks inventive step in the art.  Accordingly, any subsequent patentably distinct invention lacks unity with the first group, see 37 CFR § 1.476 (d).


Response Requirement
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 

Multiple Inventors
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633